33 A.3d 601 (2011)
INGERMAN AFFORDABLE HOUSING, INC., the Ingerman Group, and Chatham Apartment Associates, L.P. by and through their Assignee, Ohio Casualty Insurance Company and Ingerman Construction Company, Inc. by and through its Assignee, Ohio Casualty Insurance Company and Ohio Casualty Insurance Company in its Own Right, Petitioners
v.
Margolis EDELSTEIN and Walter J. Timby, III, Esquire and Transamerican Insurance Group and the Insurance Corporation of New York, Respondent.
No. 436 EAL 2011.
Supreme Court of Pennsylvania.
December 7, 2011.

ORDER
PER CURIAM.
AND NOW, this 7th day of December 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Did the Superior Court err in finding that [petitioners] failed to establish sufficient facts of record to create a factual dispute to be determined by a jury that they were damaged by Walter J. Timby, III, Esquire and Margolis Edelstein?
(2) Did the Superior Court err in finding that [petitioners] failed to establish sufficient facts of record to create a factual dispute to be determined by a jury that the harm suffered was caused *602 by Walter J. Timby, III, Esquire and Margolis Edelstein?